DETAILED ACTION
	This application has been examined. Claims 1-6,10-15 are pending. Claims 7-9 are withdrawn. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 5/10/2021 have been fully considered but they are moot in view of the new grounds for rejection.  

Bruss-Mustafa-Ramanajum disclosed (re. Claim 1,10) submitting, by the receive end, the plurality of data packets of the one of the at least two streams transmitted in a transmission control protocol connection (Bruss-Paragraph 2, Paragraph 9,protocols in which there are several data streams exchanging sequenced messages within a connection (also referred to as an association), such as Stream Control Transmission Protocol (SCTP),Paragraph 35, individually sequenced packets from a plurality of inbound streams are received by a transport layer )  whose stream data sequence numbers meet the sequential condition, buffering (Ramanajum-Column 9 Lines 15-20 , Fabric reorder modules 28 may further include interfaces to upstream and downstream modules including respective queues/FIFOs or other data structure for buffering inbound cells and outbound cells, respectively, Column 12 Lines 60-65, Each reorder engine 204 is associated with a different set of queues 302, each set having K queues FE.sub.1-FE.sub.K, where K represents the number of fabric endpoints from which fabric reorder module receive input cells 201 divided into subsequences 213 ,  )   and without submitting the plurality of data packets of other stream of the at least two streams transmitted in the same transmission control protocol connection, (Bruss-Paragraph 2, Paragraph 9,protocols in which there are several data streams exchanging sequenced messages within a connection (also referred to as an association), such as Stream Control Transmission Protocol (SCTP),Paragraph 35, individually sequenced packets from a plurality of inbound streams are received by a transport layer )  whose stream data sequence numbers do not meet the sequential condition. (Jayam-Paragraph 77,,before the packets having sequence numbers 1-1000 are received, the receive network protocol processor (RCV NPP) receives instead packets having sequence numbers 1002 to 64,000. In some prior art implementations, these out-of-order packets would be discarded )  

in italics]:
… Ramanajum merely discloses re-ordering the cells and transmitting the correctly—ordered cells to downstream module — it does not disclose that the
reordered cells belong to different streams, let alone that the different streams are transmitted via a same TCP connection… Javam has not been shown to teach or suggest that the expected packets having sequence number 1-1000 and the to-be-discarded packets having sequence numbers 1002-  belong to different streams, let alone that the different streams are transmitted a same TCP connection. ...
The Examiner respectfully disagrees with the Applicant. 
Mustafa is not relied upon to disclose at least two streams being transmitted.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 	Bruss disclosed (re. Claim 1) at least two streams being transmitted via a same TCP connection (Bruss-Paragraph 2, Paragraph 9,protocols in which there are several data streams exchanging sequenced messages within a connection (also referred to as an association), such as Stream Control Transmission Protocol (SCTP),Paragraph 35, individually sequenced packets from a plurality of inbound streams are received by a transport layer ) 

 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  
Claims 1,10 recite a limitation regarding ‘ without submitting the plurality of data packets of other stream, whose stream data sequence numbers do not meet the sequential condition’.
 
The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,6,10,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruss (USPGPUB 2008/0095167) further in view of Mustafa (USPGPUB 2010/0097931) further in view of Ramanajum (US Patent 10164906) further in view of Jayam (USPGPUB 2003/0115338).
 	In regard to Claim 1
 	Bruss Paragraph 2, Paragraph 9 disclosed protocols in which there are several data streams exchanging sequenced messages within a connection (also referred to as an association), such as Stream Control Transmission Protocol (SCTP).
 	Bruss Paragraph 16,Paragraph 39 disclosed each packet will also be forwarded with an association identifier (identifying the association from which the packet was received), a stream identifier IS.sub.m (identifying the stream from which the packet was received), and the stream sequence number SN (identifying the sequence number assigned to the packet for the particular stream).
 	Bruss Paragraph 17 disclosed wherein the packets delivered to the endpoint are unordered.
 	Bruss disclosed (re. Claim 1) a data transmission method, comprising:
 	 receiving, by a receive end, (Bruss-Paragraph 56, an end point 600 is illustrated in which packets are received by an SCTP instance 620 via an IP layer 610 which are then sorted by a sorting layer 630 and then provided to ULP 640. In this arrangement, packet sorting is performed above the SCTP instance 620 but below the ULP 640 )  at least two streams from a transmit end,( Bruss-Paragraph 2, several data streams exchanging sequenced messages within a connection (also referred to as an association), such as Stream Control Transmission Protocol (SCTP). ) 

each packet will also be forwarded with an association identifier (identifying the association from which the packet was received), a stream identifier IS.sub.m (identifying the stream from which the packet was received) )  and a stream data sequence number, (Bruss- Paragraph 9,Paragraph 16,Paragraph 39, each packet will also be forwarded with the stream sequence number SN (identifying the sequence number assigned to the packet for the particular stream). ) 
 	and wherein the stream data sequence number indicates a sequence of the particular data packet in the stream to which the particular data packet belongs; (Bruss- Paragraph 9,Paragraph 16,Paragraph 39, each packet will also be forwarded with  stream sequence number SN (identifying the sequence number assigned to the packet for the particular stream). ) 
for at least one of the at least two streams, (Bruss-Paragraph 35, individually sequenced packets from a plurality of inbound streams are received by a transport layer ) determining, by the receive end, that a data packet whose stream data meets a sequential condition has been received; (Bruss-Paragraph 42, allows unordered, ordered  traffic to co-exist in the network and to be properly distinguished by each SCTP instance ) 
and submitting, by the receive end, the data packet whose stream data meets the sequential condition. (Bruss-Paragraph 43, assign different types of data traffic to dedicated streams such that certain streams solely use ordered delivery , packet sorting is performed above the SCTP instance 620 but below the ULP 640, Paragraph 57, sorting algorithm in the sorting layer 630 sorts the packets so that all packets with the same source/destination address combination (e.g., OPC and DPC for the case of a simple M3UA implementation) will be sorted according to the sequence number carried along with the packet.) 
While Bruss substantially disclosed the claimed invention Bruss does not disclose (re. Claim 1) determining, by the receive end, that a data packet whose stream data sequence number meets a sequential condition has been received.
While Bruss substantially disclosed the claimed invention Bruss does not disclose (re. Claim 1) submitting, by the receive end, the data packet whose stream data sequence number meets the sequential condition.
While Bruss substantially disclosed the claimed invention Bruss does not disclose (re. Claim 1) without submitting the plurality of data packets of other stream, whose stream data sequence numbers do not meet the sequential condition.
Mustafa Paragraph 13 disclosed wherein the sequence numbers within the transmitted packet itself may be used to determine the sequence of packets.
Mustafa disclosed (re. Claim 1) determining, by the receive end, that a data packet whose stream data sequence number meets a sequential condition has been received.( Mustafa-Paragraph 13, the sequence numbers within the transmitted packet itself may be used to determine the sequence of packets ) 
Bruss and Mustafa are analogous art because they present concepts and practices regarding management of a packet flow in a network.  At the time of the effective filing date of the claimed invention it would have been obvious to combine 
While Bruss-Mustafa substantially disclosed the claimed invention Bruss-Mustafa does not disclose (re. Claim 1) submitting, by the receive end, the data packet whose stream data sequence number meets the sequential condition.
While Bruss-Mustafa substantially disclosed the claimed invention Bruss-Mustafa does not disclose (re. Claim 1) without submitting the plurality of data packets of other stream, whose stream data sequence numbers do not meet the sequential condition.

Ramanajum Column 3 Lines 1-5 disclosed wherein interleaver module may then select the number of correctly-ordered cells from ready reorder data structures and pass the selected cells to downstream modules of the fabric endpoint for processing. 	Ramanajum disclosed (re. Claim 1) submitting, by the receive end, the data packet whose stream data sequence number meets the sequential condition. (Ramanajum-Column 3 Lines 1-5, interleaver module may then select the number of correctly-ordered cells from ready reorder data structures and pass the selected cells to downstream modules of the fabric endpoint for processing ) 
Bruss, Mustafa and Ramanajum are analogous art because they present concepts and practices regarding management of a packet flow in a network.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Ramanajum into Bruss-Mustafa.  The motivation for the said combination 
While Bruss-Mustafa-Ramanajum substantially disclosed the claimed invention Bruss-Mustafa-Ramanajum does not disclose (re. Claim 1) without submitting the plurality of data packets of other stream, whose stream data sequence numbers do not meet the sequential condition.
Jayam Paragraph 77 disclosed wherein before the packets having sequence numbers 1-1000 are received, the receive network protocol processor (RCV NPP) receives instead packets having sequence numbers 1002 to 64,000. In some prior art implementations, these out-of-order packets would be discarded. 
Jayam disclosed (re. Claim 1) without submitting the plurality of data packets of other stream, whose stream data sequence numbers do not meet the sequential condition. (Jayam-Paragraph 77,,before the packets having sequence numbers 1-1000 are received, the receive network protocol processor (RCV NPP) receives instead packets having sequence numbers 1002 to 64,000. In some prior art implementations, these out-of-order packets would be discarded )  

Bruss, Mustafa and Jayam are analogous art because they present concepts and practices regarding management of a packet flow in a network.  At the time of the effective filing date of the claimed invention it would have been obvious to combine 
Bruss-Mustafa-Ramanajum disclosed (re. Claim 1,10) submitting, by the receive end, the plurality of data packets of the one of the at least two streams transmitted in a transmission control protocol connection (Bruss-Paragraph 2, Paragraph 9,protocols in which there are several data streams exchanging sequenced messages within a connection (also referred to as an association), such as Stream Control Transmission Protocol (SCTP),Paragraph 35, individually sequenced packets from a plurality of inbound streams are received by a transport layer )  whose stream data sequence numbers meet the sequential condition, buffering (Ramanajum-Column 9 Lines 15-20 , Fabric reorder modules 28 may further include interfaces to upstream and downstream modules including respective queues/FIFOs or other data structure for buffering inbound cells and outbound cells, respectively, Column 12 Lines 60-65, Each reorder engine 204 is associated with a different set of queues 302, each set having K queues FE.sub.1-FE.sub.K, where K represents the number of fabric endpoints from which fabric reorder module receive input cells 201 divided into subsequences 213 ,  )   and without submitting the plurality of data packets of other stream of the at least two streams transmitted in the same transmission control protocol connection, (Bruss-Paragraph 2, Paragraph 9,protocols in which there are several data streams exchanging sequenced messages within a connection (also referred to as an association), such as Stream Control Transmission Protocol (SCTP),Paragraph 35, individually sequenced packets from a plurality of inbound streams are received by a transport layer )  whose stream data sequence numbers do not meet the sequential condition. (Jayam-Paragraph 77,,before the packets having sequence numbers 1-1000 are received, the receive network protocol processor (RCV NPP) receives instead packets having sequence numbers 1002 to 64,000. In some prior art implementations, these out-of-order packets would be discarded )  


In regard to Claim 6,15
Bruss-Mustafa-Ramanajum-Jayam disclosed (re. Claim 6,15) wherein each stream of the at least two streams (Bruss-Paragraph 2, Paragraph 9, several data streams exchanging sequenced messages within a connection (also referred to as an association) ) corresponds to at least one resource.(Bruss-Paragraph 51, destination node will thereafter perform packet sorting for all individual inbound streams on the connection association for all packets that belong to a certain flow of packets (i.e., for a source/destination combination).) 
	 In regard to Claim 10  	Claim 10 (re. data transmission apparatus) recites substantially similar limitations as Claim 1.  Claim 10 is rejected on the same basis as Claim 1.
 
Claims 2-3,5,11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruss (USPGPUB 2008/0095167) further in view of Mustafa (USPGPUB 2010/0097931) further in view of Ramanajum (US Patent 10164906) further in view of Jayam (USPGPUB 2003/0115338) further in view of LeMaut (USPGPUB 2004/0143593).
	 In regard to Claim 5,14
While Bruss-Mustafa-Ramanajum-Jayam substantially disclosed the claimed invention Bruss-Mustafa-Ramanajum-Jayam does not disclose (re. Claim 5,14) wherein each data packet further carries a stream priority identifier, and wherein when the receive end receives a plurality of data packets whose stream data sequence numbers meet the sequential condition, the receive end preferentially submits a data packet in a stream based on the stream priority identifier. 	LeMaut Paragraph 13 disclosed wherein data packets of a same flow have a same priority level.
LeMaut disclosed (re. Claim 5,14) wherein each data packet further carries a stream priority identifier,( LeMaut-Paragraph 13,data packets of a same flow have a same priority level )   and wherein when the receive end receives a plurality of data packets whose stream data sequence numbers meet the sequential condition, the receive end preferentially submits a data packet in a stream based on the stream priority identifier.(LeMaut-Paragraph 30, Egress packet scheduling is a mechanism to serve the waiting packets of highest priorities first while, for each priority, maintaining fairness between the sources of traffic that are independently re-sequenced )   	Bruss, Mustafa and LeMaut are analogous art because they present concepts and practices regarding management of a packet flow in a network.  At the time of the 
In regard to Claim 2,11
Mustafa Paragraph 167, Paragraph 206 disclosed wherein packets that are transmitted after the last known received sequence packet are tracked. For example, the last received sequence of packet is sequence number 2024, packets following the 2024 sequence number are tracked and wherein the sequence packet number p for the sub-block is incremented, e.g. p=p+1   . 
While Bruss-Mustafa-Ramanajum-Jayam substantially disclosed the claimed invention Bruss-Mustafa-Ramanajum-Jayam does not disclose (re. Claim 2,11) wherein for a stream, the sequential condition comprises that a stream data sequence number is a largest one of stream level sequence numbers of submitted data packets plus 1.
LeMaut Paragraph 45 disclosed wherein the entry in the CRI CAM must not be removed in order to remember the highest PSN (packet serial number) received for all flows that once have been active (522). This is necessary so as to remember what was the latest packet number used i.e., the highest if assuming that an ascending sequence of numbers is used to number the packets, for the flows in corresponding ingress adapters even though it was a long time ago, and to be sure that a new received packet is in sequence or not.
remember what was the latest packet number used i.e., the highest if assuming that an ascending sequence of numbers is used to number the packets ) 
Bruss, Mustafa and LeMaut are analogous art because they present concepts and practices regarding management of a packet flow in a network.  At the time of the effective filing date of the claimed invention it would have been obvious to combine LeMaut into Bruss-Mustafa.  The motivation for the said combination would have been to enable resequencing per flow the data packets received by the at least one destination egress adapter while maintaining fairness between the sources of traffic that are independently re-sequenced.
Bruss-Mustafa-Ramanajum-Jayam-LeMaut disclosed (re. Claim 2,11) wherein for a stream, the sequential condition comprises that a stream data sequence number is a largest one of stream level sequence numbers (LeMaut-Paragraph 45- remember what was the latest packet number used i.e., the highest if assuming that an ascending sequence of numbers is used to number the packets ) of submitted data packets plus 1. (Mustafa Paragraph 167, Paragraph 206,packets that are transmitted after the last known received sequence packet are tracked. For example, the last received sequence of packet is sequence number 2024, packets following the 2024 sequence number are tracked and wherein the sequence packet number p for the sub-block is incremented, e.g. p=p+1   . ) 

In regard to Claim 3,12
Bruss-Mustafa-Ramanajum-Jayam-LeMaut disclosed (re. Claim 3,12) wherein before the determining, by the receive end, that a data packet whose stream data sequence number ( Mustafa-Paragraph 13, the sequence numbers within the transmitted packet itself may be used to determine the sequence of packets ) meets a sequential condition has been received, (Bruss-Paragraph 42, allows unordered, ordered  traffic to co-exist in the network and to be properly distinguished by each SCTP instance )  the receive end records indication information for each stream of the at least two streams, (Mustafa Paragraph 167, Paragraph 206,packets that are transmitted after the last known received sequence packet are tracked. For example, the last received sequence of packet is sequence number 2024, packets following the 2024 sequence number are tracked and wherein the sequence packet number p for the sub-block is incremented, e.g. p=p+1   . ) wherein the indication information indicates a largest one of stream level sequence numbers of submitted data packets. (LeMaut-Paragraph 45- remember what was the latest packet number used i.e., the highest if assuming that an ascending sequence of numbers is used to number the packets )
In regard to Claim 13
Bruss-Mustafa-Ramanajum-Jayam disclosed (re. Claim 13) wherein for each stream of the at least two streams,   determining, by the receive end, that a data packet whose stream data sequence number ( Mustafa-Paragraph 13, the sequence numbers within the transmitted packet itself may be used to determine the sequence of packets ) meets a sequential condition has been received (Bruss- allows unordered, ordered  traffic to co-exist in the network and to be properly distinguished by each SCTP instance )  includes determining, by the receive end, that a data packet having an initial stream data sequence number has been received.(Mustafa-Paragraph 228, a first standalone component, e.g., 631D, receives a first packet or packets to be transmitted to a destination node, Paragraph 150, series of sequence packets, e.g., sequence packets k, k+1, k+(m-1), k+m, etc., may be recorded by a transmission recorder 1701  ) 


Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruss (USPGPUB 2008/0095167) further in view of Mustafa (USPGPUB 2010/0097931) further in view of Ramanajum (US Patent 10164906) further in view of Jayam (USPGPUB 2003/0115338) further in view of LeMaut (USPGPUB 2004/0143593) further in view of Reme (USPGPUB 2003/0023916).
 In regard to Claim 4
Bruss-Mustafa-Ramanajum-Jayam disclosed (re. Claim 4) wherein for each stream of the at least two streams, determining, by the receive end, that a data packet whose stream data sequence number ( Mustafa-Paragraph 13, the sequence numbers within the transmitted packet itself may be used to determine the sequence of packets ) meets a sequential condition has been received (Bruss-Paragraph 42, allows unordered, ordered  traffic to co-exist in the network and to be properly distinguished by each SCTP instance )  includes determining, by the receive end, that a data packet having an initial stream data sequence number has  a first standalone component, e.g., 631D, receives a first packet or packets to be transmitted to a destination node, Paragraph 150, series of sequence packets, e.g., sequence packets k, k+1, k+(m-1), k+m, etc., may be recorded by a transmission recorder 1701  ) 
  While Bruss-Mustafa-Ramanajum-Jayam substantially disclosed the claimed invention Bruss-Mustafa-Ramanajum-Jayam does not disclose (re. Claim 4) when the receive end has not submitted any data packet, indication information indicates that a stream data sequence number of a submitted data packet is empty.
  Reme Paragraph 16,Paragraph 56 disclosed a memory for storing data relating to at least certain packets, particularly the sequence numbers of said packets, and means of erasing from said memory the data relating to at least certain of the packets which have a sequence number less than or equal to that of a packet to be retransmitted, when the retransmission of said packet to be retransmitted is blocked. 
 Reme disclosed (re. Claim 4) when the receive end has not submitted any data packet, indication information indicates that a stream data sequence number of a submitted data packet is empty. (Reme-Paragraph 16,Paragraph 56,   erasing from the table TBL the data that are no longer useful… the data relating to the packets which have a sequence number SN less than or equal to the sequence number SN.sub.L of the packet Q.sub.L to be retransmitted are erased from the table TBL)
 Bruss, Mustafa and Reme are analogous art because they present concepts and practices regarding management of a packet flow in a network.  At the time of the effective filing date of the claimed invention it would have been obvious to combine 



Conclusion

Examiner's Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please refer to the enclosed PTO-892 form.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREG C BENGZON/Primary Examiner, Art Unit 2444